   THE WEITZ LAW FIRM, P.A.
                                                                                Bank of America Building
                                                                           18305 Biscayne Blvd., Suite 214
                                                                                  Aventura, Florida 33160


   May 25, 2021

   VIACM/ECF                                                 MEMO ENDORSED
   Honorable Judge Sidney H. Stein
   United States District Court
   500 Pearl Street - Courtroom 23A
   New York, NY 10007

                         Re:     Velasquez v. Four Star 1/2 Inc., et al.
                                 Case 1:21-cv-02513-SHS

    Dear Judge Stein:

          The undersigned represents the Plaintiff in the above-captioned case matter.

          Per Order [D.E. 15], the Initial Pretrial Conference in this matter is currently scheduled
   for June 3, 2021, at 9:30 a.m. in your Honor's Courtroom. However, none of the Defendants
   have yet to appear and/or answer in this matter, though properly served [D.E. 11 , D.E. 12,
   D.E. 13, and D.E. 14].

          As such, in order to afford additional time for the Defendants to formally appear and
   engage in productive subsequent settlement discussions, the undersigned hereby respectfully
   requests a 30-day adjournment of next week's Conference to a date convenient to this
   Honorable Court.

          This Court may wish to take notice that this is the first request for adjournment, filed by the
   undersigned with regard to the Initial Pretrial Conference. Thank you.

                                                Yours very truly,

                                                By: ISi B. Bradley Weitz
The conference is adjourned to July 9, 2021,       B. Bradley Weitz, Esq. (BW9365)
at 10:00 a.m.                                      THE WEITZ LAW FIRM, P.A.
                                                   Attorney for Plaintiff
Dated: New York, New York
                                                   Bank of America Building
       May 25, 2021
                                                   18305 Biscayne Blvd., Suite 214
                                                   Aventura, Florida 33160
                                                   Telephone: (305) 949-7777
                                                   Facsimile: (305) 704-3877
                                                   Email: bbw@weitzfirm.com
